COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                   NO. 2-10-150-CV


IN RE GERALD ANTHONY W RIGHT                                                RELATOR




                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

         The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. This court does not have jurisdiction to issue

a writ of mandamus against either of the respondents except to protect our own

jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004); In re Dunn, 120

S.W .3d 913, 913 (Tex. App.—Texarkana 2003, orig. proceeding); see also In re

Stickhausen, 994 S.W .2d 936, 936 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding). This court’s jurisdiction is not at issue in this case. Accordingly,

relator’s petition for writ of mandamus is denied.


   1
        See Tex. R. App. P. 47.4.
                                    PER CURIAM


PANEL: GARDNER and MCCOY, JJ.

DELIVERED: May 20, 2010




                                2